Exhibit 10.1

 

TRANSACTION SUPPORT AGREEMENT

 

This Transaction Support Agreement (together with the exhibits and schedules
attached hereto, which include, without limitation, the Term Sheet (as defined
below)(1), as each may be amended, restated, supplemented, or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”), dated
as of September 24, 2018, is entered into by and among:  (i) Ascent Capital
Group, Inc. (“Ascent”) and Monitronics International, Inc. (“Monitronics”); and
(ii)  the beneficial owners (or nominees, investment managers, advisors or
subadvisors for the beneficial owners) (each, a “Noteholder”) of the 9.125%
Senior Notes due 2020 (the “Notes”) issued pursuant to that certain Indenture
dated as of March 23, 2012 (as amended, restated, modified, supplemented, or
replaced from time to time in accordance with the terms thereof, the “Notes
Indenture”), by and among Monitronics, the guarantors named thereunder, and U.S.
Bank National Association, as trustee, that are (and any Noteholder that may
become a Consenting Noteholder in accordance with Section 12 hereof) signatories
hereto (each, a “Consenting Noteholder” and collectively, the “Consenting
Noteholders”).  This Agreement collectively refers to Ascent, Monitronics and
the Consenting Noteholders as the “Parties” and each individually as a “Party.”

 

RECITALS

 

WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations and
agreed to enter into certain transactions pursuant to the terms and conditions
set forth in this Agreement and in the term sheet attached hereto as Exhibit A
(the “Term Sheet”) incorporated herein by reference pursuant to Section 2
hereof;

 

WHEREAS, as of the date hereof, the Consenting Noteholders, in the aggregate,
hold approximately 66% of the aggregate outstanding principal amount of the
Notes;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

AGREEMENT

 

1.                                      TSA Effective Date.  This Agreement
shall become effective, and the obligations contained herein shall become
binding upon the Parties, upon the first date (such date, the “TSA Effective
Date”) that this Agreement has been executed by all of the following: 
(i) Ascent; (ii) Monitronics; and (iii) Consenting Noteholders holding, in
aggregate, at least 65% in principal amount outstanding of all Notes.  With
respect to any Consenting Noteholder that becomes a party to this Agreement
pursuant to Section 12 hereof, this Agreement shall become effective as to such
Consenting Noteholder at the time it executes and delivers a Transferee Joinder
in accordance with Section 12 hereof.

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to them in the Term Sheet.

 

--------------------------------------------------------------------------------


 

2.                                      Exhibits and Schedules Incorporated by
Reference.  Each of the exhibits attached hereto (including the Term Sheet) and
any schedules to such exhibits (collectively, the “Exhibits”) is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include the Exhibits.  In the event of any inconsistency
between this Agreement (without reference to the Term Sheet) and the Term Sheet,
the Term Sheet shall govern.

 

3.                                      Certain Defined Terms.  As used in this
Agreement:

 

(a)                                 “Credit Agreement” shall mean that certain
Credit Agreement, dated as of March 23, 2012 (as amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
terms thereof), by and among Monitronics, as borrower, the guarantors party
thereto, Bank of America, N.A., as administrative agent, and the lenders from
time to time party thereto.

 

(b)                                 “Second Lien Exchange Transaction” shall
mean transactions consistent in all material respects with the Second Lien Term
Sheet.

 

(c)                                  “Second Lien Term Sheet” shall mean the
‘Second Lien Transactions Overview’ set forth in the Term Sheet.

 

(d)                                 “SUN Exchange Offer” shall mean an offer to
exchange the Notes for New Second Lien Notes to be issued by Monitronics as
contemplated by the Second Lien Term Sheet (a “Second Lien Exchange”); provided,
that if on or prior to the Toggle Trigger Time, Monitronics has not obtained the
requisite consents to the Bank Amendments, following the Toggle Trigger Time, a
“SUN Exchange Offer” shall mean an offer to exchange the Notes for cash and New
Senior Unsecured Notes to be issued by Monitronics as contemplated by the
Unsecured Exchange Term Sheet.  For the avoidance of doubt, if on or prior to
the Toggle Trigger Time Monitronics obtains the requisite consents to the Bank
Amendments, “SUN Exchange Offer” shall at all times mean a Second Lien Exchange.

 

(e)                                  “Toggle Trigger Time” shall mean 11:59
p.m. prevailing Eastern time on the 15th business day following the TSA
Effective Date.

 

(f)                                   “Transactions” shall mean a Second Lien
Exchange Transaction; provided, that if on or prior to the Toggle Trigger Time
Monitronics has not obtained the requisite consents to the Bank Amendments,
following the Toggle Trigger Time, “Transactions” shall mean an Unsecured
Exchange Transaction.  For the avoidance of doubt, if on or prior to the Toggle
Trigger Time Monitronics obtains the requisite consents to the

 

2

--------------------------------------------------------------------------------


 

Bank Amendments, “Transactions” shall at all times mean a Second Lien Exchange
Transaction.

 

(g)                                  “Unsecured Exchange Term Sheet” shall mean
the ‘Unsecured Exchange Transaction Overview’ set forth in the Term Sheet.

 

(h)                                 “Unsecured Exchange Transaction” shall mean
transactions consistent in all material respects with the Unsecured Exchange
Term Sheet.

 

4.                                      Definitive Documentation.  The
definitive documents and agreements (the “Definitive Documentation”) governing
the Transactions shall include, but not be limited to, any offering memoranda
prepared in connection with the Transactions, any indenture and security
documents with respect to the New Senior Unsecured Notes and the New Second Lien
Notes, as applicable, any supplemental indenture in respect of the Notes, any
amendments, waivers and/or consents with respect to the Notes or the Credit
Agreement, all related transactional or corporate documents, and any other
documents or agreements executed, delivered and/or filed in connection with the
Transactions.  The Definitive Documentation (including any amendment, supplement
or modification thereto) identified in the foregoing sentence remains subject to
negotiation and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement and shall otherwise be in form and substance satisfactory to Ascent,
Monitronics and the Requisite Consenting Noteholders.

 

5.                                      Requisite Consenting Noteholders. 
Unless expressly provided otherwise, and subject to Section 6 of this Agreement,
the term “Requisite Consenting Noteholders” shall mean, as of any date of
determination on or after the TSA Effective Date, Consenting Noteholders holding
at least 66-2/3% of the outstanding Notes held by all Consenting Noteholders as
of such date of determination.

 

6.                                      Commitment of Consenting Noteholders. 
Each Consenting Noteholder shall (severally and not jointly), solely for so long
as it remains a Noteholder, from the TSA Effective Date until the occurrence of
the Termination Date (as defined below) and subject to Section 12 hereto:

 

(a)                                 subject to such Consenting Noteholder’s
receipt of the offering memorandum prepared in connection with the Transactions,
tender or cause to be tendered all Notes (other than Notes in denominations of
less than $1,000, if applicable) held by such Consenting Noteholder and provide
any consents in respect of the Notes, in each case, in accordance with the terms
and conditions of this Agreement prior to the tender time with respect to the
SUN Exchange Offer; provided, that such Consenting Noteholder may withdraw its
Notes from the SUN Exchange Offer in accordance with the terms and conditions of
the SUN Exchange Offer in order to effect a Transfer (as defined below) of such
Notes in compliance with Section 12 hereof;

 

3

--------------------------------------------------------------------------------


 

(b)                                 not withdraw or revoke its tender, consent
and/or vote with respect to the SUN Exchange Offer, except as otherwise
expressly permitted pursuant to this Agreement;

 

(c)                                  take all commercially reasonable actions,
and support and cooperate with Ascent and Monitronics to take all commercially
reasonable actions, necessary to consummate the Transactions in accordance with
the terms and conditions of this Agreement, including without limitation to vote
in favor of, or otherwise support, the Transactions with respect to any debt or
other securities of Ascent or Monitronics that such Consenting Noteholder may
hold; provided that (i) the foregoing shall not limit or restrict, in any
respect, any consent or approval rights provided under this Agreement or the
Definitive Documentation and (ii) no Consenting Noteholder shall be obligated to
waive (to the extent waivable by such Consenting Noteholder) any condition to
the consummation of any part of the Transactions set forth in any Definitive
Documentation;

 

(d)                                 not directly or indirectly object to, delay,
impede, or take any other action to interfere with the Transactions;

 

(e)                                  not take any action (or encourage or
instruct any other party including any agent or indenture trustee to take any
action) in respect of any potential, actual, or alleged occurrence of any
“Default” or “Event of Default” under the Notes Indenture that is triggered or
that would be triggered as a result of the execution of this Agreement or the
undertaking of Ascent or Monitronics hereunder to implement the Transactions;
and

 

(f)                                   not take any other action that is
materially inconsistent with its obligations under this Agreement.

 

Notwithstanding the foregoing, nothing in this Agreement shall (u) be construed
to prohibit any Consenting Noteholder from contesting whether any matter, fact,
or thing is a breach of, or is inconsistent with, this Agreement or the
Definitive Documentation, (v) affect the ability of any Consenting Noteholder to
consult with other Consenting Noteholders or Ascent or  Monitronics, (w) impair
or waive the rights of any Consenting Noteholder to enforce this Agreement
against Ascent, Monitronics or any Consenting Noteholder, (x) limit (i) the
rights of a Consenting Noteholder in any applicable bankruptcy, insolvency,
foreclosure or similar proceeding, including appearing as a party in interest in
any matter to be adjudicated in order to be heard concerning any matter arising
in any chapter 11 case of any of Ascent or Monitronics or any of their material
subsidiaries, (ii) the ability of a Consenting Noteholder to purchase or sell
the Notes or any other claims or interests against any of Ascent, Monitronics or
any of their respective subsidiaries, subject in all such cases to the terms
hereof, (iii) except to the extent any such right or remedy would conflict or be
inconsistent with this Agreement, any right or remedy of any Consenting
Noteholder under, as applicable, (A)  any of the documents governing the Notes,
and (B) any other applicable agreement, instrument or document that gives rise
to a Consenting Noteholder’s claims or interests against any of Ascent,
Monitronics or any of their respective subsidiaries; (iv) the rights of any
Consenting Noteholder to engage in any

 

4

--------------------------------------------------------------------------------


 

discussions, enter into any agreements or take any other action after the
Termination Date; or (v) the ability of a Consenting Noteholder to enforce any
right, remedy, condition, consent or approval requirement under this Agreement
or any Definitive Documentation; (y) constitute a waiver or amendment of any
term or provision of (i) any of the Notes Indenture or any other document
governing the Notes, or (ii) any other agreement, instrument or document that
gives rise to a Consenting Noteholder’s claims or interests against any of
Ascent, Monitronics or any of their respective subsidiaries; or (z) be construed
to require any Consenting Noteholder to incur, assume, become liable in respect
of or suffer to exist any expenses, liabilities or other obligations, or agree
to or become bound by any commitments, undertakings, concessions, indemnities or
other arrangements that could result in expenses, liabilities or other
obligations to such Consenting Noteholder, other than those set forth in this
Agreement.

 

7.                                      Commitment of Ascent and Monitronics. 
Each of Ascent and Monitronics shall (jointly and severally), from the TSA
Effective Date until the occurrence of the Termination Date:

 

(a)                                 timely take all commercially reasonable
actions necessary or reasonably requested by the Requisite Consenting
Noteholders to complete the Transactions in accordance with the terms and
conditions of this Agreement and the Definitive Documentation; provided,
however, that Monitronics shall not accept tenders of Notes or consummate the
SUN Exchange Offer unless and until all of the conditions to the closing of the
Transactions (including the SUN Exchange Offer) set forth in the offering
memorandum and the other Definitive Documentation have been satisfied or waived
(other than conditions that, by their nature, are to be satisfied or waived at
the closing of the Transactions, but subject to their being satisfied or waived
contemporaneously with such closing) in accordance with the terms of such
offering memorandum or other Definitive Documentation, as applicable;

 

(b)                                 (i) negotiate in good faith, execute and
deliver, and perform its obligations under this Agreement and the Definitive
Documentation to which it is (or will be) a party; provided, however, that
(A) the foregoing shall not limit or restrict, in any respect, any consent or
approval rights provided under this Agreement or the Definitive Documentation
and (B) neither Ascent nor Monitronics shall be obligated to waive (to the
extent waivable by such Party) any closing condition set forth in any Definitive
Documentation, and (ii) take any and all necessary and appropriate actions in
furtherance of this Agreement and the consummation of the Transactions;

 

(c)                                  prior to the Toggle Trigger Time, use good
faith efforts customary for transactions similar to the Bank Amendments to
obtain the required consents in connection with the Bank Amendments;

 

5

--------------------------------------------------------------------------------


 

(d)                                 comply with each of the following milestones
(the “Milestones”), which Milestones may only be extended pursuant to a further
written agreement among Ascent, Monitronics and the Requisite Consenting
Noteholders:

 

(i)                                     launch the SUN Exchange Offer pursuant
to Definitive Documentation not later than twenty (20) business days after the
TSA Effective Date;

 

(ii)                                  commence solicitation with respect to the
Bank Amendments pursuant to Definitive Documentation not later than ten (10)
business days after the TSA Effective Date; and

 

(iii)                               consummate the Transactions not later than
forty-five (45) business days after the TSA Effective Date;

 

(e)                                  not execute, deliver or file, or solicit
consents or tenders pursuant to, any Definitive Documentation that, in whole or
in part, is not consistent in all material respects with this Agreement or is
not otherwise acceptable to the Requisite Consenting Noteholders, Ascent and
Monitronics;

 

(f)                                   make commercially reasonable efforts to
obtain any and all required regulatory and/or third-party approvals or consents
necessary to consummate the Transactions;

 

(g)                                  not directly or indirectly object to,
delay, impede, or take any other action to interfere with the Transactions;

 

(h)                                 not seek, solicit, support, encourage,
propose, assist, consent to, vote for, enter into, participate in, pursue or
consummate (i) any reorganization, merger, consolidation, tender offer, exchange
offer, business combination, joint venture, partnership, sale of a material
portion of assets, financing (whether debt or equity), recapitalization or
restructuring of any of Ascent, Monitronics or any of their respective
subsidiaries, other than the Transactions (each, an “Alternative Transaction”)
or (ii) any substantive discussions (other than as to respond to any such Person
to advise such Person that it does not intend to engage in such discussions),
subject to the appropriate exercise of Ascent’s or Monitronics’ fiduciary
duties, or any agreement with any individual, partnership, joint venture,
limited liability company, corporation, trust, unincorporated organization,
group, governmental entity, or legal entity or association (each, a “Person”)
regarding an Alternative Transaction; provided, however, that notwithstanding
anything to the contrary herein, the Unsecured Exchange Transaction shall
constitute an Alternative Transaction prior to the Toggle Trigger Time;

 

(i)                                     if Ascent or Monitronics (or any
director, manager, officer, agent or representative thereof, as applicable)
receives an unsolicited proposal or

 

6

--------------------------------------------------------------------------------


 

expression of interest with respect to any Alternative Transaction, within one
(1) business day after the receipt of such proposal or expression of interest,
notify the Consenting Noteholder Advisors (as defined below) of the receipt
thereof, with such notice to include the material terms thereof;

 

(j)                                    not undertake any action materially
inconsistent with the consummation and implementation of the Transactions or
with its obligations under this Agreement;

 

(k)                                 subject in each case to each of Ascent’s and
Monitronics’s compliance with and observation of its fiduciary duties
(i) conduct, and shall cause their respective subsidiaries to conduct, their
businesses and operations only in the ordinary course in a manner that is
consistent with past practices and in compliance with applicable law,
(ii) maintain their respective books and records in the ordinary course, in a
manner that is consistent with past practices, and in compliance with applicable
law, (iii) maintain all insurance policies, or suitable replacements therefor,
in full force and effect, in the ordinary course, in a manner that is consistent
with past practices, and in compliance with applicable law, and (iv) use
commercially reasonable efforts to preserve intact their business organizations
and relationships with third parties (including creditors, lessors, licensors,
suppliers, distributors and customers) and employees in the ordinary course, in
a manner that is consistent with past practices, and in compliance with
applicable law; and

 

(l)                                     promptly, and in any event within five
(5) business days of the TSA Effective Date, execute and deliver the engagement
letters of Stroock & Stroock & Lavan LLP (“Stroock”) and Houlihan Lokey
Capital, Inc., as advisors to that certain ad hoc group of holders of the Notes
(together, the “Consenting Noteholder Advisors”), and pay the fees, costs and
expenses of the Consenting Noteholder Advisors in accordance with the terms and
conditions of such engagement letters.

 

8.                                      Consenting Noteholder Termination
Events.  The Requisite Consenting Noteholders, in their sole discretion, may
terminate this Agreement upon or at any time following the occurrence of any of
the following events (each, a “Consenting Noteholder Termination Event”), by
giving written notice of such termination to each of the other Parties, and such
termination shall be effective immediately upon delivery of such written notice
to each of the other Parties in accordance with Section 23 hereof, except to the
extent that such Consenting Noteholder Termination Event has been waived in
writing by the Requisite Consenting Noteholders in their sole discretion:

 

(a)                                 Ascent or Monitronics amends or modifies any
of the Definitive Documentation in a manner that is inconsistent with this
Agreement, and such amendment or modification has not been revoked or withdrawn
within three (3) business days after the receipt by Ascent and Monitronics of
written notice from the Requisite Consenting Noteholders (which notice

 

7

--------------------------------------------------------------------------------


 

may be provided by Stroock at the direction of the Requisite Consenting
Noteholders);

 

(b)                                 the issuance by any governmental authority,
any regulatory authority, or any court of competent jurisdiction, of any ruling
or order enjoining the substantial consummation of the Transactions on the terms
and conditions set forth in this Agreement, the Term Sheet and the Definitive
Documentation; provided, however, that Ascent and Monitronics shall have five
(5) business days after issuance of such ruling or order to obtain relief that
would allow consummation of the Transactions in a manner that (i) does not
prevent or diminish in a material way compliance with the terms of this
Agreement, and (ii) is acceptable to the Requisite Consenting Noteholders in
their reasonable discretion;

 

(c)                                  the breach in any material respect (without
giving effect to any “materiality” qualifiers set forth therein) of Ascent or
Monitronics of any representation, warranty, or covenant of such Party set forth
in this Agreement (it being understood and agreed that any actions required to
be taken by Ascent and Monitronics that are included in the Term Sheet attached
to this Agreement but not in this Agreement are to be considered “covenants” of
Ascent and Monitronics, and therefore covenants of this Agreement,
notwithstanding the failure of any specific provision in the Term Sheet to be
re-copied in this Agreement) that (to the extent curable) remains uncured for a
period of five (5) business days after the receipt by Ascent and Monitronics of
written notice of such breach from the Requisite Consenting Noteholders (which
notice may be provided by Stroock at the direction of the Requisite Consenting
Noteholders);

 

(d)                                 Ascent or Monitronics terminates its
obligations under and in accordance with this Agreement;

 

(e)                                  the failure of any Definitive Documentation
to comply with the requirements of Section 4 of this Agreement, which
non-compliance remains uncured for a period of three (3) business days after the
receipt by Ascent and Monitronics of written notice of such non-compliance from
the Requisite Consenting Noteholders (which notice may be provided by Stroock at
the direction of the Requisite Consenting Noteholders);

 

(f)                                   the occurrence of any event, change,
effect, occurrence, development, circumstance, condition, result, state of fact
or change of fact that is not known as of the date hereof (each, an “Event”)
that, individually or together with all other Events, has had, or would
reasonably be expected to have, a material adverse effect as measured from the
date hereof on the business, operations, finances, properties, condition
(financial or otherwise), assets or liabilities of Ascent or Monitronics, taken
as a whole, or their ability to perform their respective obligations under, or
to consummate the Transactions contemplated by, this Agreement, which

 

8

--------------------------------------------------------------------------------


 

material adverse effect remains uncured for a period of three (3) business days
after the receipt by Ascent and Monitronics of written notice thereof from the
Requisite Consenting Noteholders (which notice may be provided by Stroock at the
direction of the Requisite Consenting Noteholders);

 

(g)                                  the occurrence of any “Event of Default”
under the Notes Indenture or the Credit Agreement (subject to any applicable
right to cure therein upon notice to the Requisite Consenting Noteholders); or

 

(h)                                 the occurrence of any other material breach
of this Agreement not otherwise covered in the immediately preceding clauses
(a) through and including (g) by Ascent or Monitronics that has not been cured
(if susceptible to cure) within five (5) business days after the receipt by
Ascent and Monitronics of written notice of such breach from the Requisite
Consenting Noteholders (which notice may be provided by Stroock at the direction
of the Requisite Consenting Noteholders).

 

9.                                      Company Termination Events.  Each of
Ascent and Monitronics, in its sole discretion, may terminate this Agreement
upon or at any time following the occurrence of any of the following events
(each a “Company Termination Event,” and together with the Consenting Noteholder
Termination Events, the “Termination Events”), by giving written notice of such
termination to each of the other Parties and such termination shall be effective
immediately upon delivery of such written notice to each of the other Parties in
accordance with Section 23 hereof, except to the extent that such Company
Termination Event has been waived in writing by Ascent and/or Monitronics in its
sole discretion:

 

(a)                                 the breach in any material respect (without
giving effect to any “materiality” qualifiers set forth therein) by one or more
of the Consenting Noteholders of any representation, warranty, or covenant of
such Consenting Noteholder(s) set forth in this Agreement such that the
non-breaching Consenting Noteholders own or control, in the aggregate, 50% or
less of the aggregate principal amount of the Notes that (to the extent curable)
remains uncured for a period of five (5) business days after the receipt by such
Consenting Noteholder(s) of written notice and description of such breach from
Ascent or Monitronics;

 

(b)                                 the issuance by any governmental authority,
any regulatory authority, or any court of competent jurisdiction, of any ruling
or order enjoining the consummation of the Transactions on the terms and
conditions set forth in this Agreement, the Term Sheet and the Definitive
Documentation; provided, however, that Ascent and Monitronics have made
commercially reasonable, good faith efforts to cure, vacate, or have overruled
such ruling or order prior to terminating this Agreement and such ruling or
order shall remain uncured, not vacated or not overruled for a period of at
least five (5) business days;

 

9

--------------------------------------------------------------------------------


 

(c)                                  the Requisite Consenting Noteholders
terminate their obligations under and in accordance with Section 8 of this
Agreement; or

 

(d)                                 the failure of any Definitive Documentation
to comply with the requirements of Section 4 of this Agreement, which
non-compliance remains uncured for a period of three (3) business days after the
receipt by the Consenting Noteholders of written notice of such non-compliance
from Ascent or Monitronics; provided that Ascent and Monitronics have made good
faith efforts to negotiate such Definitive Documentation.

 

10.                               Mutual Termination; Automatic Termination. 
This Agreement and the obligations of all Parties hereunder may be terminated by
mutual written agreement by and among Ascent, Monitronics and the Requisite
Consenting Noteholders.  Notwithstanding anything in this Agreement to the
contrary, this Agreement shall terminate automatically upon the occurrence of
any of the following events:

 

(a)                                 any of Ascent, Monitronics or any of their
respective subsidiaries (i) consents to the appointment of or taking possession
by a receiver, liquidator, assignee, custodian, trustee or sequestrator (or
similar official) of such entity or any substantial part of the property of such
entity, (ii) seeks any arrangement, adjustment, protection, or relief of its
debts other than as contemplated by this Agreement, or (iii) makes a general
assignment for the benefit of its creditors;

 

(b)                                 any of Ascent, Monitronics or any of their
respective subsidiaries commences a voluntary case filed under title 11 of the
United States Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy
Code”);

 

(c)                                  the commencement of an involuntary case
against any of Ascent, Monitronics or any of their respective subsidiaries under
the Bankruptcy Code that is not dismissed within thirty (30) days of such
filing; or

 

(d)                                 the occurrence of the consummation of the
Transactions.

 

11.                               Effect of Termination.  The earliest date on
which termination of this Agreement as to a Party is effective in accordance
with Sections  8, 9 or 10 of this Agreement shall be referred to as the
“Termination Date.”  Upon the occurrence of the Termination Date, (a) except in
the case of the Termination Date pursuant to Section 10(d), Monitronics shall
promptly withdraw, and shall not consummate, the SUN Exchange Offer and
(b)(i) all Parties’ obligations under this Agreement shall be terminated
effective immediately, and (ii) the Parties hereto shall be released from all
commitments, undertakings, and agreements hereunder; provided, however, that
each of the following shall survive any such termination:  (A) any claim for
breach of this Agreement that occurs prior to such Termination Date, and all
rights and remedies with respect to such claims shall not be prejudiced in any
way; and (B) Sections 11, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30
and 31 hereof.  At any time from and after the Termination Date (except in the
case of a Termination Date pursuant to Section 10(d)), each Consenting
Noteholder in its sole discretion may withdraw or revoke its tender, consent
and/or vote with

 

10

--------------------------------------------------------------------------------


 

respect to the SUN Exchange Offer in accordance with the terms and conditions of
the SUN Exchange Offer.

 

12.                               Transfers of Claims and Interests. Each
Consenting Noteholder shall not sell, loan, assign, transfer, hypothecate (other
than hypothecations or re-hypothecations in favor of a registered broker-dealer
with whom the Notes are held in a prime brokerage account), tender or otherwise
dispose of (including by participation), directly or indirectly, its right,
title, or interest in any Notes, in whole or in part (such actions are
collectively referred to herein as a “Transfer” and the Consenting Noteholder
making such Transfer is referred to herein as the “Transferor”), unless such
Transfer is to another Consenting Noteholder or any other entity that first
agrees in writing to be bound by the terms of this Agreement by executing and
delivering to counsel to Ascent and Monitronics and counsel to the Consenting
Noteholders, in accordance with Section 23 hereof, a transferee joinder
substantially in the form attached hereto as Exhibit B (a “Transferee Joinder”);
provided, however, that a Consenting Noteholder may permit its prime broker to
hold the Notes as part of a custodian arrangement whereby such Consenting
Noteholder retains all of its voting rights with respect to such Notes from the
TSA Effective Date until the occurrence of the Termination Date.  With respect
to any and all Notes held by the relevant transferee upon consummation of a
Transfer in accordance herewith, such transferee is deemed to make all of the
representations, warranties, and covenants of a Consenting Noteholders, as
applicable, set forth in this Agreement and (if not already a Consenting
Noteholder) is deemed to be, and shall be, a Consenting Noteholder for all
purposes of this Agreement.  Upon compliance with the foregoing, the Transferor
shall be deemed to relinquish its rights (and be released from its obligations,
except for any claim for breach of this Agreement that occurs prior to such
Transfer) under this Agreement to the extent of such transferred rights and
obligations.

 

Notwithstanding the foregoing, a Qualified Marketmaker (as defined herein),
acting solely in its capacity as such, that acquires any Notes subject to this
Agreement shall not be required to execute a counterpart signature page to this
Agreement or otherwise agree to be bound by the terms and conditions set forth
herein if, and only if, such Qualified Marketmaker sells or assigns such Notes
within five (5) business days of its acquisition and the purchaser or assignee
of such Notes is a Consenting Noteholder or such purchaser or assignee executes
and delivers a Transferee Joinder to counsel to Ascent and Monitronics and
counsel to the Consenting Noteholders, in accordance with Section 23 hereof;
provided that, if a Qualified Marketmaker, acting solely in its capacity as
such, acquires Notes from an entity who is not a Consenting Noteholder with
respect to such Notes (collectively, “Qualified Unrestricted Claims”), such
Qualified Marketmaker may Transfer any right, title or interest in such
Qualified Unrestricted Claims without the requirement that the transferee
execute and deliver a Transferee Joinder; provided further, that any such
Qualified Marketmaker that is a Party to this Agreement shall otherwise be
subject to the terms and conditions of this Agreement pending the completion of
any such Transfer.  For purposes of this Agreement, a “Qualified Marketmaker”
means an entity that holds itself out to the public or applicable private
markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Notes of Monitronics, in its capacity as a
dealer or market maker in Notes of Monitronics and is not holding such Notes for
its own account.

 

11

--------------------------------------------------------------------------------

 


 

Any Transfer made in violation of this Section 12 shall be deemed null and void
ab initio and of no force or effect, regardless of any prior notice provided to
Ascent, Monitronics and/or any Consenting Noteholder, and shall not create any
obligation or liability of Ascent, Monitronics or any Consenting Noteholder to
the purported transferee.

 

13.                               Further Acquisition of Claims or Interests. 
Except as set forth in Section 12, nothing in this Agreement shall be construed
as precluding any Consenting Noteholder or any of its affiliates from acquiring
additional Notes; provided, however, that any additional Notes acquired by any
Consenting Noteholder and with respect to which such Consenting Noteholder is
the beneficial owner, or the nominee, investment manager, advisor or subadvisor
for the beneficial owner with power and/or authority to bind any Notes held by
it shall automatically and immediately be subject to the terms and conditions of
this Agreement, except to the extent the additional Notes are acquired by the
Consenting Noteholder (in its capacity as such a nominee, investment manager,
advisor or subadvisor) for the account of a beneficial owner for whom the
Consenting Noteholder does not currently hold any Notes that are subject to this
Agreement.  Upon any such further acquisition, such Consenting Noteholder shall
promptly notify counsel to Ascent and Monitronics and counsel to the Consenting
Noteholders, and the Notes so acquired shall become subject to the terms of this
Agreement.

 

14.                               Consents and Acknowledgments.  Each Party
irrevocably acknowledges and agrees that this Agreement does not constitute an
offer to issue or sell securities to any Person, or the solicitation of an offer
to acquire or buy securities, in any jurisdiction where such offer or
solicitation would be unlawful.

 

15.                               Representations and Warranties.

 

(a)                                 Each Consenting Noteholder hereby represents
and warrants on a several and not joint basis for itself and not any other
Person that the following statements are true, correct, and complete as of the
date hereof:

 

(i)                                     it has the requisite organizational
power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its respective obligations under, this
Agreement;

 

(ii)                                  the execution and delivery of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary corporate or other organizational action on its
part;

 

(iii)                               the execution, delivery, and performance by
it of this Agreement does not violate any provision of its certificate of
incorporation, or bylaws, or other organizational documents;

 

(iv)                              it is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), with sufficient knowledge and
experience to evaluate the terms and conditions of this Agreement and to consult
with its legal and financial advisors with respect to

 

12

--------------------------------------------------------------------------------


 

its investment decision to execute this Agreement, and it has made its own
analysis and decision to enter into this Agreement;

 

(v)                                 it has reviewed, or has had the opportunity
to review, with the assistance of professional and legal advisors of its
choosing, all information it deems necessary and appropriate for it to evaluate
the financial risks inherent in the Transactions; and

 

(vi)                              it (A) is the beneficial owner, or the
nominee, investment manager, advisor or subadvisor for the beneficial owner with
power and/or authority to bind the Notes identified and in the amounts set forth
on its signature page hereto (or, in the case of a Consenting Noteholder that
becomes a party hereto after the TSA Effective Date, below its name on its
signature page to the Transferee Joinder executed and delivered by such
Consenting Noteholder); and (B) does not beneficially own any Notes other than
as identified on its signature page hereto (or, in the case of a Consenting
Noteholder that becomes a party hereto after the TSA Effective Date, below its
name on its signature page to the Transferee Joinder executed and delivered by
such Consenting Noteholder).

 

(b)                                 Each of Ascent and Monitronics hereby
represents and warrants on a joint and several basis (and not for any other
Person other than itself) that the following statements are true, correct, and
complete as of the date hereof:

 

(i)                                     it has the requisite corporate or other
organizational power and authority to enter into this Agreement and to carry out
the transactions contemplated by, and perform its respective obligations under,
this Agreement;

 

(ii)                                  the execution and delivery of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary corporate or other organizational action on its
part;

 

(iii)                               the execution and delivery by it of this
Agreement does not (A) violate its certificates of incorporation, or bylaws, or
other organizational documents, or those of any of its affiliates, or (B) result
in a breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation to which it or any of its
affiliates is a party;

 

(iv)                              the execution and delivery by it of this
Agreement does not require any registration or filing with, the consent or
approval of, notice to, or any other action with any federal, state, or other
governmental authority or regulatory body, other than, for the avoidance of
doubt, the actions with governmental authorities or regulatory

 

13

--------------------------------------------------------------------------------


 

bodies required in connection with implementation of the Transactions;

 

(v)                                 it has sufficient knowledge and experience
to evaluate properly the terms and conditions of this Agreement, and has been
afforded the opportunity to consult with its legal and financial advisors with
respect to its decision to execute this Agreement, and it has made its own
analysis and decision to enter into this Agreement and otherwise investigated
this matter to its full satisfaction; and

 

(vi)                              it is not currently engaged in any
discussions, negotiations or other arrangements with respect to any Alternative
Transaction.

 

16.                               Waiver.  If the Transactions are not
consummated, then following the occurrence of the Termination Date, if
applicable, nothing herein shall be construed as a waiver by any Party of any or
all of such Party’s rights, other than as provided in Section 11 of this
Agreement, and the Parties expressly reserve any and all of their respective
rights.  The Parties acknowledge that this Agreement and all negotiations
relating hereto are part of a proposed settlement of matters that could
otherwise be the subject of litigation.  Pursuant to Rule 408 of the Federal
Rules of Evidence, any applicable state rules of evidence, and any other
applicable law, foreign or domestic, this Agreement, any related documents, and
all negotiations relating thereto shall not be admissible into evidence in any
proceeding, or used by any party for any reason whatsoever, including in any
proceeding, other than a proceeding to enforce its terms.

 

17.                               Relationship Among Parties.  Notwithstanding
anything herein to the contrary, the duties and obligations of the Consenting
Noteholders under this Agreement shall be several, not joint.  No Party shall
have any responsibility by virtue of this Agreement for any trading by any other
entity.  No prior history, pattern, or practice of sharing confidences among or
between the Parties shall in any way affect or negate this Agreement.

 

18.                               Specific Performance.  It is understood and
agreed by the Parties that money damages would be an insufficient remedy for any
breach of this Agreement by any Party and each non-breaching Party shall be
entitled to seek specific performance and injunctive or other equitable relief
as a remedy of any such breach of this Agreement, including, without limitation,
an order of a court of competent jurisdiction requiring any Party to comply
promptly with any of its obligations hereunder; provided, however, that each
Party agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy.

 

19.                               GOVERNING LAW & JURISDICTION.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION WHICH WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.  BY ITS EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES FOR ITSELF THAT ANY LEGAL ACTION, SUIT OR PROCEEDING
AGAINST IT WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT

 

14

--------------------------------------------------------------------------------


 

RENDERED IN ANY SUCH ACTION, SUIT OR PROCEEDING, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, COUNTY OF NEW
YORK. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS, GENERALLY AND UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT OR
PROCEEDING, AND WAIVES ANY OBJECTION IT MAY HAVE TO VENUE OR THE CONVENIENCE OF
THE FORUM.

 

20.                               WAIVER OF RIGHT TO TRIAL BY JURY.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
ANY OF THE PARTIES ARISING OUT OF, CONNECTED WITH, RELATING TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT.  INSTEAD, ANY DISPUTES RESOLVED IN COURT SHALL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.

 

21.                               Successors and Assigns.  Except as otherwise
provided in this Agreement, this Agreement is intended to bind and inure to the
benefit of each of the Parties and each of their respective permitted
successors, assigns, heirs, executors, administrators, and representatives.

 

22.                               No Third-Party Beneficiaries.  Unless
expressly stated herein, this Agreement shall be solely for the benefit of the
Parties and no other Person shall be a third-party beneficiary of this
Agreement.

 

23.                               Notices.  All notices (including, without
limitation, any notice of termination or breach) and other communications from
any Party hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered by courier service, messenger, email, or facsimile
to the other Parties at the applicable addresses below, or such other addresses
as may be furnished hereafter by notice in writing.  Any notice of termination
or breach shall be delivered to all other Parties.

 

(a)                                 If to Ascent or Monitronics

 

Ascent Capital Group, Inc.

5251 DTC Parkway, Suite 1000

Greenwood Village, CO 80111

Attn:                    Mr. William Niles

Tel:                           303.628.5600

Email:            wniles@ascentcapitalgroupinc.com

 

With a copy to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York 10112

 

15

--------------------------------------------------------------------------------


 

Attn: Renee L. Wilm, Esq.

Emanuel C. Grillo, Esq.

 

Tel: 212.408.2500

Fax: 212.408.2501

Email:            renee.wilm@bakerbotts.com
                                                emanuel.grillo@bakerbotts.com

 

and

 

Latham & Watkins LLP

885 Third Avenue,

New York, New York 10022

Attn: Roger Schwartz, Esq.

David Hammerman, Esq.

 

Tel: 212.906.1200

Fax: 212.751.4864

Email: roger.schwartz@lw.com

david.hammerman@lw.com

 

(b)                                 Consenting Noteholders:

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038-4982

Attn: Kristopher M. Hansen, Esq.

Sayan Bhattacharyya, Esq.

 

Tel: 212.806.6056

212.806.5723

Fax: 212.806.6006

Email: khansen@stroock.com

sbhattacharyya@stroock.com

 

24.                               Entire Agreement.  This Agreement (including,
for the avoidance of doubt, the Term Sheet and any other Exhibits) constitutes
the entire agreement of the Parties with respect to the subject matter of this
Agreement, and supersedes all prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement.

 

25.                               Amendments.  Except as otherwise provided
herein, this Agreement may not be modified, amended, or supplemented except in a
writing executed and delivered by Ascent, Monitronics and the Requisite
Consenting Noteholders.

 

16

--------------------------------------------------------------------------------


 

26.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which, when so executed, shall be deemed to
be an original and shall constitute the same instrument, and the counterparts
may be delivered by facsimile transmission or by email in portable document
format (.pdf) or other electronic imaging means, which shall be deemed to be an
original for the purposes of this Section 25; provided, however, that signature
pages executed by each of the Consenting Noteholders shall be delivered to
(a) each of the other Consenting Noteholder in a redacted form that removes the
Consenting Noteholder’s holdings of Notes, and (b) Ascent, Monitronics and
counsel to the Consenting Noteholders in an unredacted form.

 

27.                               Public Disclosure and Press Releases.  This
Agreement, as well as its terms, its existence, and the details regarding the
negotiation of its terms are expressly subject to any existing confidentiality
agreements executed by and among any of the Parties as of the date hereof. 
Notwithstanding the foregoing, Ascent and Monitronics may make any public
disclosure or filing with respect to the subject matter of this Agreement,
including, without limitation, the existence of, or the terms of, this Agreement
or any other material term of the Transactions, that, based upon the advice of
counsel, is required to be made (i) by applicable law or regulation or
(ii) pursuant to any rules or regulations of NASDAQ, without the express written
consent of the other Parties; provided, that Ascent and Monitronics shall
consult with the Consenting Noteholder Advisors before issuing any such press
release or making any such filing and shall submit drafts to the Consenting
Noteholder Advisors of any such press releases or filing as soon as reasonably
practicable prior to making any such disclosure, and shall afford the Consenting
Noteholder Advisors an opportunity to comment on such documents and disclosures,
and such documents and disclosures shall be in form and substance reasonably
acceptable to the Consenting Noteholder Advisors.  Each Party to this Agreement
shall have the right, at any time, to know the identities of every other Party
to this Agreement, but must keep such information confidential and may not
disclose such information to any Person except to the extent such Party
believes, upon the advice of counsel, that it is legally required to do so. 
Notwithstanding anything to the contrary in this Agreement, Ascent and
Monitronics shall not disclose to any Person (and shall redact all such
information in any public filing) the identities and holdings information
(including the amounts or percentages of Notes held) of any Consenting
Noteholders as of the date hereof or at any time hereafter, except to the extent
compelled to disclose such information by a court of competent jurisdiction, in
which event Ascent and Monitronics shall (a) take all reasonable measures to
limit the scope of such disclosure and (b) give the affected Consenting
Noteholder(s) and the Consenting Noteholder Advisors (who shall have the right
to seek a protective order prior to disclosure) prior written notice of such
disclosure and a reasonable opportunity to review and comment in advance of such
disclosure or filing; provided, however, that the foregoing shall not prohibit
the disclosure of the aggregate percentage or aggregate principal amount of
Notes held by all Consenting Noteholders, collectively.

 

28.                               Headings.  The section headings of this
Agreement are for convenience of reference only and shall not, for any purpose,
be deemed a part of this Agreement.

 

29.                               Interpretation.  This Agreement is the product
of negotiations among the Parties, and the enforcement or interpretation hereof
is to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement or any portion hereof, shall not be
effective in regard to the interpretation hereof.

 

17

--------------------------------------------------------------------------------


 

30.                               Representation by Counsel.  Each Party hereto
acknowledges that it has been represented by, or has been provided a reasonable
period of time to obtain access to and advice by, counsel with respect to this
Agreement and the Transactions contemplated hereby.  Accordingly, any rule of
law or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel shall have no application and is expressly waived.

 

31.                               Severability.  If any provision of this
Agreement, or the application of any such provision to any Person or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision and this Agreement shall
continue in full force and effect; provided, however, that nothing in this
Section 31 shall be deemed to amend, supplement or otherwise modify, or
constitute a waiver of, any Termination Event.  Upon any such determination of
invalidity, the Parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible, in a
reasonably acceptable manner, such that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

[Signatures and exhibits follow.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

Ascent Capital Group, Inc.

 

 

 

 

 

By:

/s/ William Niles

 

 

Name: William Niles

 

 

Title: CEO

 

 

 

Monitronics International, Inc.

 

 

 

 

 

By:

/s/ William Niles

 

 

Name: William Niles

 

 

Title: EVP/Director

 

--------------------------------------------------------------------------------


 

[CONSENTING NOTEHOLDERS]

 

--------------------------------------------------------------------------------


 

Exhibit A to the Transaction Support Agreement

 

Term Sheet

 

--------------------------------------------------------------------------------


 

ASCENT CAPITAL GROUP, INC.

MONITRONICS INTERNATIONAL, INC.

 

TERM SHEET

 

SEPTEMBER 24, 2018

 

This Term Sheet sets forth the principal terms of the Transactions.  Capitalized
terms used herein and not otherwise defined shall have the meanings given them
in that certain Transaction Support Agreement dated as of September 24, 2018, to
which this Term Sheet is an exhibit (the “Agreement”).

 

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER TO
BUY, SELL OR EXCHANGE ANY OF THE SECURITIES OR INSTRUMENTS DESCRIBED HEREIN, IT
BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF ANY, ONLY WILL BE MADE IN
COMPLIANCE WITH APPLICABLE PROVISIONS OF ALL APPLICABLE LAWS. THIS TERM SHEET
DOES NOT ADDRESS ALL TERMS THAT WOULD BE REQUIRED IN CONNECTION WITH THE
TRANSACTIONS AND ENTRY INTO OR THE CREATION OF ANY BINDING AGREEMENT IS SUBJECT
TO THE NEGOTIATION AND EXECUTION OF DEFINITIVE DOCUMENTATION, AS CONTEMPLATED BY
THE AGREEMENT.

 

Second Lien Transactions Overview

 

 

 

 

 

Second Lien Exchange:

 

Monitronics shall offer to exchange, and the Consenting Noteholders shall
exchange, the Notes for the New Second Lien Notes (as defined below) on the
following basis:

 

(i) on or prior to the early tender date, the Notes shall be exchanged on a par
value basis such that for each $1,000 principal of Notes tendered, the holder
shall receive New Second Lien Notes with a par value of $1,000 principal of New
Second Lien Notes; and

 

(ii) after the early tender date, but on or before the expiration date of the
Second Lien Exchange, the Notes shall be exchanged such that for each $1,000
principal of Notes tendered, the holder shall receive New Second Lien Notes with
a par value of $950 principal of New Second Lien Notes.

New Second Lien Notes of Monitronics (“New Second Lien Notes”)

 

 

 

 

 

Interest Rate:

 

Monitronics shall pay interest on the New Second Lien Notes, semi-annually,
(a) in cash at a rate per annum equal to 6%; plus (b) to be paid in kind (PIK)
at a rate per annum equal to 6%.

 

 

 

Guarantees/Collateral/Security:

 

The New Second Lien Notes shall be guaranteed by each subsidiary of Monitronics
that guarantees the obligations under the Credit Agreement (the “Guarantors”).
Monitronics and the Guarantors shall grant to the collateral trustee for the New
Second Lien Notes for the benefit of the holders of the New Second Lien Notes
second priority security interests in,

 

1

--------------------------------------------------------------------------------


 

 

 

and liens upon the same collateral presently pledged as security for the Credit
Agreement.

 

 

 

Maturity Date:

 

April 30, 2023.

 

 

 

Covenants and Events of Default:

 

Standard and customary covenants and events of default for a transaction of this
kind, nature and size, and the following:

 

·                  Monitronics’ right to issue additional New Second Lien Notes
up to a maximum aggregate principal amount of $585 million, including those New
Second Lien Notes issued as part of the Second Lien Exchange, for the sole
purpose of refinancing all of the existing Notes, subject to pro forma
compliance with a new Total Secured Debt to EBITDA ratio covenant (taking into
account only first and second lien debt) to be set at 5.25 times (which is to be
calculated in the same manner as the existing Total Debt to EBITDA covenant
under the Credit Agreement);

 

·                  Monitronics’ right to issue additional New Second Lien Notes
(in excess of the cap described above) with the consent of the holders of a
majority of the principal amount of the New Second Lien Notes then outstanding;

 

·                  Monitronics’ right to issue new third lien notes (with third
priority security interests in, and liens upon the same collateral presently
pledged as security for the Credit Agreement and to be pledged under the New
Second Lien Notes) (the “New Third Lien Notes”), without the prior consent of
the holders of the New Second Lien Notes, in exchange for (i) the existing
Ascent 4.00% Convertible Senior Notes due 2020 (the “Ascent Convertible Notes”),
or (ii) Notes that are not tendered into the Second Lien Exchange; provided that
(a) the maturity date of such New Third Lien Notes would not occur earlier than
one year after the maturity date of the New Second Lien Notes; and (b) such New
Third Lien Notes would not pay cash interest (except to the extent allowed in
the “Permitted Payments” covenant below); and

 

·                  A “Permitted Payments” basket under the New Second Lien Notes
shall be included to permit an aggregate annual amount of up to $10 million to
be distributed to Ascent by Monitronics to fund public company and other
administrative expenses and interest payments on the Ascent Convertible Notes
(provided, that any portion of the Permitted Payments basket not used for such
purposes may be used to pay interest on New Third Lien Notes).

 

 

 

Consent Solicitation:

 

The tender of any Note into the Second Lien Exchange shall constitute consent to
the proposed amendments to the Notes Indenture which shall include the
elimination or waiver of all or substantially all of the restrictive covenants
and events of default under the Notes Indenture.

 

 

 

Cash Repayment to Consenting

 

In connection with the Second Lien Exchange, Ascent shall contribute to

 

2

--------------------------------------------------------------------------------


 

Term Loan Lenders and Amendment to Credit Agreement

 

Monitronics as capital $100 million in cash to be used to make a repayment to
those lenders under the Term B-2 Loan (as defined below) (the “Term B-2
Lenders”) under the Credit Agreement who consent to the proposed amendments of
the Credit Agreement, which “Bank Amendments” shall include, (i) an increase in
the interest rate payable in respect of the term B-2 loan under the Credit
Agreement (the “Term B-2 Loan”) of 50 basis points; (ii) an amendment of the
existing covenants in the Credit Agreement to facilitate and permit the Second
Lien Exchange (and to permit the creation and potential offer of New Third Lien
Notes), including without limitation:

 

·                  Total Debt to EBITDA ratio of 5.50x (from 5.25x),

·                  Exclusion of the second and third lien debt from current RMR
to Secured Debt calculation,

·                  LTM pro forma adjustment for direct channel account
generation,

·                  Covenant amendments to permit creation of New Second Lien
Notes and New Third Lien Notes (as described above),

·                  Carve out for Permitted Payments basket (as described above),
and

·                  Elimination of event of default for going concern
qualification to the Monitronics’ audit that results from or is related to the
“springing” maturity of the Credit Agreement obligations associated with any
outstanding Notes (the “Springing Maturity”);

 

(iii) solely as to the consenting lenders under the Credit Agreement, a waiver
of the Springing Maturity where no more than $50 million principal amount of
Notes remain outstanding at the date of the Springing Maturity; (iv) a reduction
in the accordion feature of the Term B-2 Loan from $150 million borrowing
capacity to $25 million; and (v) a 10% permanent reduction of revolving loan
commitments under the revolving credit facility of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Potential Exchange Offer for Ascent Convertible Notes

 

An offer may be made to exchange Ascent Convertible Notes for New Third Lien
Notes to be issued by Monitronics at an exchange ratio to be determined, but
which, under no circumstances, shall exceed $1,000 principal amount of New Third
Lien Notes for $1,000 principal amount of Ascent Convertible Notes.

 

Interest: The interest rate per annum payable, in cash or PIK, in respect of
such New Third Lien Notes shall be determined, but any cash interest payments
shall not exceed the amount available under the Permitted Payments basket
described above.

 

Collateral Security: Monitronics shall grant to the collateral trustee for the
New Third Lien Notes, for the benefit of the holders of the New Third Lien
Notes, third priority security interests in, and liens upon the same collateral
presently pledged as security for the Credit Agreement and to be pledged under
the New Second Lien Notes.

 

Maturity Date: Not earlier than May 1, 2024.

 

Covenants and Events of Default: Covenants and events of default shall be no
more restrictive than that of the New Second Lien Notes.

 

 

 

Conditions Precedent to Closing:

 

The closing of the Second Lien Exchange shall be subject to customary conditions
which shall include the following:

 

·                  Definitive Documentation that complies with Section 4 of the
Agreement;

 

·                  Participation of the Consenting Noteholders, subject to the
terms of the Agreement;

 

·                  Delivery of customary opinions, as reasonably determined by
the parties; and

 

·                  Receipt of requisite consents to the Bank Amendments from the
lenders under the Credit Agreement (the “Requisite Consents”), provided that the
effectiveness of such Bank Amendments may be subject to the completion of the
Second Lien Exchange.

 

 

 

Unsecured Exchange Transaction Overview

 

 

 

 

 

Unsecured Exchange Transaction for New Senior Unsecured Notes and Cash Tender
Offer:

 

If Monitronics has not received the Requisite Consents by the Toggle Trigger
Time, then Ascent and Monitronics shall offer to exchange, up to $100 million in
cash and/or up to $585 million of New Senior Unsecured Notes (as defined below),
together with the Additional Consideration (as defined below) on the following
basis:

 

·                  Cash Tender/Modified Dutch Auction: Tendered Notes shall be
accepted for purchase by Ascent (such Notes, the “Acquired Notes”) pursuant to a
modified “Dutch Auction” tender offer within a price range of $750 per $1,000
principal amount of Notes to $875 per $1,000 principal amount of Notes. Notes
will be

 

4

--------------------------------------------------------------------------------


 

 

 

accepted from the lowest price bid to the highest within the range until the
tender is filled and the maximum participation level has been reached. Except as
provided below with respect to Acquired Notes that may be exchanged by Ascent
for New Senior Unsecured Notes, the Acquired Notes shall be exchanged by Ascent
for new unsecured notes of Monitronics, which shall be expressly subordinated in
right of payment to the New Senior Unsecured Notes and to the guarantees of the
New Senior Unsecured Notes, pay cash interest at 9.125% (no PIK feature), and
will mature no earlier than the New Senior Unsecured Notes. Any Notes tendered
into the modified Dutch Auction in excess of the maximum participation level,
but not accepted, will be deemed tendered into the exchange offer described
below.

 

·                  Exchange Offer: On or prior to the early tender date, the
Notes shall be exchanged on a par value basis such that for each $1,000
principal of Notes tendered, the holder shall receive New Senior Unsecured Notes
with a par value of $1,000 principal of New Senior Unsecured Notes; and after
the early tender date, but on or before the expiration date of the Unsecured
Exchange Transaction, the Notes shall be exchanged such that for each $1,000
principal of Notes tendered, the holder shall receive New Senior Unsecured Notes
with a par value of $950 principal of New Senior Unsecured Notes.

 

 

 

Additional Consideration

 

Cashlessly exercisable warrants representing in the aggregate 10% of the total
number of outstanding shares of Ascent’s Series A and Series B common stock,
exercisable for Ascent Series A common stock, with a strike price of $3.435 per
share.

 

 

 

New Senior Unsecured Notes of Monitronics (“New Senior Unsecured Notes”):

 

 

 

 

 

Interest Rate:

 

Monitronics shall pay interest on the New Senior Unsecured Notes, semi-annually,
(a) in cash at a rate per annum equal to 10.125%; plus (b) to be paid in kind
(PIK) at a rate per annum equal to 2.625% subject to a mechanism by which up to
2.375% of the cash interest can toggle to an equivalent amount of PIK interest
through April 30, 2021 based upon an officer’s certificate and a financial test
to ensure compliance with current covenant package under Credit Agreement.

 

 

 

Maturity Date:

 

April 30, 2023

 

 

 

Subsidiary Guarantees, Priority and Related Asset Transfers:

 

Monitronics and all of its restricted subsidiaries that guarantee the
obligations under the Credit Agreement will guarantee the New Senior Unsecured
Notes. Monitronics and certain of its existing subsidiaries will transfer a
majority of their assets (the “Transferred Assets”) which will include a
majority of their primary revenue-generating contracts to one or more
subsidiaries that guarantee or will guarantee the New Senior Unsecured Notes and
the Credit Agreement, but will be designated as

 

5

--------------------------------------------------------------------------------


 

 

 

unrestricted under the Notes Indenture and will not guarantee the Notes.

 

For avoidance of doubt, the Transferred Assets will remain subject to the
security interests granted in connection with the Credit Agreement.

 

 

 

Covenants and Events of Default:

 

Standard and customary covenants and events of default for a transaction of this
kind, nature and size, and the following:

 

·                  Monitronics’ right to issue additional New Senior Unsecured
Notes up to a maximum aggregate principal amount of $585 million, including
those New Senior Unsecured Notes issued as part of the Unsecured Exchange
Transaction, for the sole purpose of refinancing all of the existing Notes
subject to pro forma compliance with a new Total Debt to EBITDA ratio covenant
to be set at 5.25 times (which is the calculated in the same manner as the
existing Total Debt to EBITDA covenant);

 

·                  Monitronics’ right to issue New Senior Unsecured Notes in an
aggregate principal amount up to $25 million in exchange for the Acquired Notes
(with Ascent then exchanging such New Senior Unsecured Notes for existing Ascent
Convertible Notes) and for other corporate purposes; and

 

·                  Monitronics’ right to issue additional New Senior Unsecured
Notes (in excess of the cap described above) with the consent of the holders of
a majority of the principal amount of the New Senior Unsecured Notes
outstanding.

 

For the avoidance of doubt, the Permitted Payments basket described above in the
Second Lien Transactions Overview will not apply to the New Senior Unsecured
Notes.

 

 

 

Consent Solicitation:

 

The tender of any Note into the Unsecured Exchange Transaction shall constitute
consent to the proposed amendments to the Notes Indenture which shall include
(i) the elimination or waiver of all or substantially all of the restrictive
covenants and events of default under the Notes Indenture and (ii) the
modification or elimination of other provisions in the Notes Indenture to remove
the subsidiary guarantees granted to the Notes.

 

 

 

Conditions Precedent to Closing:

 

The closing of the Unsecured Exchange Transaction shall be subject to customary
conditions which shall include the following:

 

·                  Definitive Documentation that complies with Section 4 of the
Agreement;

·                  Participation of the Consenting Noteholders, subject to the
terms of the Agreement; and

·                  Delivery of customary opinions, as reasonably determined by
the parties.

 

6

--------------------------------------------------------------------------------


 

Exhibit B to the Transaction Support Agreement

 

Form of Transferee Joinder

 

This joinder (this “Joinder”) to the Transaction Support Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Agreement”), dated as of [DATE], by and
among:  (i) Ascent and Monitronics, and (ii) the Consenting Noteholders
thereunder, is executed and delivered by [                ] (the “Joining
Party”) as of [                ].  Each capitalized term used herein but not
otherwise defined shall have the meaning ascribed to it in the Agreement.

 

1.                                      Agreement to be Bound.  The Joining
Party hereby acknowledges that it has read and understands the Agreement
(including the exhibits and schedules attached thereto, which includes, without
limitation, the Term Sheet) and agrees to be bound by all of the terms of the
Agreement, a copy of which is attached to this Joinder as Annex 1 (as the same
has been or may be hereafter amended, restated, supplemented or otherwise
modified from time to time in accordance with the provisions thereof).  The
Joining Party shall hereafter be deemed to be a Party for all purposes under the
Agreement and one or more of the entities comprising the Consenting Noteholders.

 

2.                                      Representations and Warranties.  The
Joining Party hereby represents and warrants to each other Party to the
Agreement that, as of the date hereof, such Joining Party (a) is the legal or
beneficial holder of, and has all necessary authority (including authority to
bind any other legal or beneficial holder) with respect to the Notes identified
below its name on the signature page hereto, and (b) makes, as of the date
hereof, the representations and warranties set forth in Section 15 of the
Agreement to each other Party.

 

3.                                      Governing Law.  This Joinder shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to any conflicts of law provisions which would require
the application of the law of any other jurisdiction.

 

4.                                      Notice.  All notices and other
communications given or made pursuant to the Agreement shall be sent to:

 

To the Joining Party at:

 

[JOINING PARTY]
[ADDRESS]
Attn:
Facsimile: [FAX]
EMAIL:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

 

 

Name of Transferor:

 

 

 

 

 

Name of Joinder Party:

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Principal Amount of Notes:

 

 

 

 

$

 

 

--------------------------------------------------------------------------------


 

Annex 1 to the Form of Transferee Joinder

 

--------------------------------------------------------------------------------

 

 